Citation Nr: 1601271	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a separate rating for a neurological disorder due to residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2009, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

In January 2010 and September 2011, the Board remanded the claim for an increased rating for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella ("right knee disability") for additional development.  In August 2014, the Board remanded a claim for entitlement to a separate rating for a neurological disorder due to the right knee disability.  The Board also denied entitlement to an increased rating for the right knee disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed and on March 10, 2015, the CAVC issued an Order vacating the August 2014 decision that denied and increased rating for the right knee disability and returned the case to the Board for action consistent with the JMR.

In April 2015, the Board denied entitlement to a separate rating for a neurological disorder due to the right knee disability and remanded the claim for an evaluation in excess of 10 percent for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella for additional development.  On October 5, 2015, the Board denied entitlement to an evaluation in excess of 10 percent for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella but granted a separate 10 percent rating for arthritis of the knee.

In response to the April 2015 decision denying a separate rating for a neurological disorder due to the right knee disability, the Veteran appealed this decision to the CAVC.  A JMR was filed and on October 20, 2015, the CAVC issued an Order vacating the April 2015 and returned the case to the Board for action consistent with the JMR.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In April and October 2015, the Board referred the issue of entitlement to service connection for depression and/or pain disorder secondary to the service-connected right knee disability for development because it was raised in a statement dated April 3, 2009.  As yet, action has not been taken to develop the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 JMR, the parties determined that the October 2014 VA examination report is incomplete as it does not address whether the Veteran's service-connected residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella "aggravated" his right lower extremity neurological disorder.  Accordingly, in compliance with the JMR, the Board finds that a remand is necessary to obtain an addendum opinion addressing whether the Veteran's service-connected knee disability has aggravated his right lower extremity neurological disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records.

2. Ask the October 2014 VA examiner to provide an addendum opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disability has aggravated (worsened beyond the normal progression) his right lower extremity neurological disorder.

The examiner must be provided access to the claims file on Virtual VA and VBMS and indicate review of the claims file in the examination report.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The opinion report must include a complete rationale for all opinions expressed. 

If the October 2014 examiner is not available to provide the requested opinion, another qualified examiner must be asked to provide it.

If the examiner cannot provide the requested opinion without performing a physical examination of the Veteran, then an examination must be scheduled.

3. Conduct any additional development necessary.

4. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




